Case 19-02618   Doc 26   Filed 04/16/19 Entered 04/16/19 11:33:06   Desc Main
                           Document     Page 1 of 5
Case 19-02618   Doc 26   Filed 04/16/19 Entered 04/16/19 11:33:06   Desc Main
                           Document     Page 2 of 5
Case 19-02618   Doc 26   Filed 04/16/19 Entered 04/16/19 11:33:06   Desc Main
                           Document     Page 3 of 5
Case 19-02618   Doc 26   Filed 04/16/19 Entered 04/16/19 11:33:06   Desc Main
                           Document     Page 4 of 5
Case 19-02618   Doc 26   Filed 04/16/19 Entered 04/16/19 11:33:06   Desc Main
                           Document     Page 5 of 5
